Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 2005, which ruled that claimant was ineligible to receive unemployment insurance benefits because she had a reasonable assurance of continued employment.
Claimant, an adjunct professor, taught three courses during the spring 2004 semester, was anticipating teaching one course during the summer 2004 semester and was thereafter notified that, subject to enrollment, she would be teaching three courses during the fall 2004 semester. Claimant applied for unemployment insurance benefits when her summer course was canceled due to a lack of enrollment. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive unemployment insurance benefits because she was given reasonable assurance of employment for the 2004 fall semester. Since we have held that Labor Law § 590 (10) does not apply to a summer session because it is not considered an academic term (see Matter of Tsaganea [Commissioner of Labor], 279 AD2d *938924, 925 [2001]; Matter of Alexander [Roberts], 136 AD2d 788, 789 [1988]; Matter of Lintz [Roberts], 89 AD2d 1038, 1039 [1982]), the Board’s decision will not be disturbed.
Mercure, J.P., Crew III, Peters, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.